Citation Nr: 1627557	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension, to include special monthly pension (SMP) based on the need for regular aid and attendance (A&A) or on account of being housebound.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and November 2010 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Columbia, South Carolina RO currently has jurisdiction over the Veteran's claim.

The Veteran was scheduled for a videoconference hearing before the Board; however, he cancelled this hearing.  See April 2014 Third Party Correspondence in Veterans Benefits Management System (VBMS).  The record does not indicate any outstanding requests for a hearing.

This appeal was processed using the VBMS and Virtual VA (VVA) electronic claims processing systems.  Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2014).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. § 3.3(a) (2015).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b) (West 2014); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4) (2015). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2015).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3) (2015).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2015). 

Retirement benefits, including an annuity or endowment, paid under a Federal, State, municipal, or private business or industrial plan are considered.  In determining income for pension purposes, however, 10 percent of the retirement payments received by a veteran, the veteran's spouse, surviving spouse, or child will be excluded.  38 C.F.R. § 3.262(e)(2).  The remaining 90 percent will be considered income as received.  Where a person was receiving or entitled to receive benefits based on his or her own employment on December 31, 1964, the retirement payments will not be considered income until the amount of the claimant's personal contribution (as distinguished from amounts contributed by the employer) has been received.  Thereafter, the 10 percent exclusion will apply. 

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. 3.272(g)(1)(iii) (2015). 

In this case, the Veteran submitted a claim for nonservice-connected pension benefits in October 2009.  He indicated that he was seeking SMP based on the need for A&A or because he was housebound.  See October 22, 2009 Correspondence in VVA.  The RO denied the Veteran's pension claim on the basis that his income was excessive for receipt of those benefits.  Notably, the RO expressly stated that it was not addressing whether the Veteran was totally and permanently disabled for pension purposes, which is the other prerequisite for receipt of such benefits.  See February 19, 2010 and November 12, 2010 Notification Letters in VVA.  In any case, the issue on appeal concerns the Veteran's income and whether it is excessive for payment of pension benefits.  A preliminary review of the record, however, shows that further development is needed before that issue may be adjudicated. 

A review of the RO's communications to the Veteran revealed that they do not provide him with any reasonable basis as to how the RO arrived at its determination that his income was excessive for the purpose of receipt of nonservice-connected pension.  Specifically, the RO provided no indication as to whether the Veteran's retirement income, listed as $1,527 per month on a May 2010 Improved Pension Eligibility Verification Report (EVR), is subject to the 10 percent exclusion rule of 38 C.F.R. § 3.262(e)(2).  Moreover, the record shows that the Veteran was living in an assisted living facility from July 2011 to February 2012, but it is unclear how his living situation has changed since that time. 

Under the circumstances, the Veteran should be provided another opportunity to provide a current itemization of medical expenses paid and not reimbursed for the period of the claim.  Thereafter, the RO should provide for the Veteran a step-by-step explanation of how his countable income has been calculated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an itemized list of medical expenses paid and not reimbursed for himself and his spouse beginning October 2009, to include actual amounts paid for doctors and/or hospitals, prescriptions, over-the-counter medications, medical supplies, health insurance other than Medicare or Medicaid, any deductions for Medicare Part B and costs associated with assisted living facilities/nursing homes; 
 
2.  After allowing the appropriate time for a response, readjudicate the claim on appeal.  In so doing, provide the Veteran a step-by-step explanation of how his countable income for purposes of pension was calculated. 
 
3.  If the benefit sought on appeal remains denied, the veteran and his representative should be issued an appropriate Supplemental Statement of the Case and provided the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

